Case 3:11-cv-05479-PGS-LHG Document 569 Filed 10/29/18 Page 1 of 2 PageID: 10536




  Liza M. Walsh
  Direct Dial: (973) 757-1101
  lwalsh@walsh.law
                                                                October 29, 2018
  VIA ECF
  Honorable Lois H. Goodman, U.S.M.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

         Re:      In re Effexor XR Antitrust Litigation
                  Master Docket No. 11-cv-05479 (PGS-LHG)

  Dear Judge Goodman:

         This firm, together with White & Case LLP and Paul, Weiss, Rifkind, Wharton & Garrison
  LLP, represents Defendants Wyeth LLC, Wyeth Pharmaceuticals, Inc., Wyeth-Whitehall
  Pharmaceuticals LLC, and Wyeth Pharmaceuticals Company (collectively, “Wyeth”) in the above-
  captioned matter.
         Pursuant to Judge Arpert’s request at the October 4, 2018 motion hearing in the Lipitor
  matter, we write on behalf of all parties to provide the below list of discovery issues that remain
  open.
  June 6, 2018 discovery letter (Docket No. 528)
         The parties submitted a discovery letter outlining a number of issues on which there was
  disagreement:
              Whether Wyeth should search the files of Wyeth employees that Wyeth identified in
               its Rule 26 Initial Disclosures (pages 6-8)
              Whether direct purchaser and retailer Plaintiffs must produce documents and data
               regarding a number of additional drugs identified by defendants (pages 8-17)
              Whether Plaintiffs must produce “downstream” discovery (pages 18-24)
              Whether retailer Plaintiffs must produce documents from third-party assignors (pages
               24-26)
Case 3:11-cv-05479-PGS-LHG Document 569 Filed 10/29/18 Page 2 of 2 PageID: 10537
  Hon. Lois H. Goodman, U.S.M.J.
  October 29, 2018
  Page 2



            Whether Plaintiffs must produce information they claim is protected by privilege
             (pages 26-28)
            The appropriate time period for conducting certain searches for discoverable
             materials (pages 28-30)
         These issues remain unresolved.1
  Expert disclosure stipulation (Docket No. 455-3)
          As the Court will recall, the parties submitted an agreed upon Expert Disclosure
  Stipulation. Dkt 455-3. That stipulation has not yet been adopted by the Court.

  Non-party subpoenas (Docket Nos. 552, 555 and 556)
         End-Payor Plaintiffs (“EPPs”) and Defendants submitted letters relating to third-party
  subpoenas that Defendants served upon third-party payors and pharmacy benefit managers.
  EPPs argue, and Defendants dispute, that these subpoenas are improper because they were
  directed to putative end-payor class members and/or seek documents that are the subject of
  current discovery disputes outlined in the June 6, 2018 discovery letter.

                                              *****

         We thank the Court for its time and attention to this matter. As always, we are available
  should Your Honor have any questions.


                                                      Respectfully submitted,
                                                      /s/ Liza M. Walsh
                                                      Liza M. Walsh


  cc:    All Counsel of Record




  1The first issue addressed in this joint discovery letter (whether Wyeth should produce complete
  document families, including all related email attachments and embedded files (pages 1-6)) has
  been resolved by the parties. See Dkt. No. 547 (informing the Court that this issue has been
  resolved by agreement).
